This is a personal injury suit in which the jury returned a verdict for the defendant. The latter requested and obtained the following instruction: "The court charges the jury for the defendant that if you believe from the evidence that plaintiff was furnished with a safe place to work, and was injured as a result of placing himself in a dangerous place not called for by his duties, in order to assist a fellow employe then plaintiff cannot recover and you must find for the defendant." This instruction is a correct announcement of the law as seen from McKinnon v. Braddock, 139 Miss. 424, *Page 873 104 So. 154, and Hinton Bros. Lumber Co. v. Polk, 117 Miss. 300, 78 So. 179.
There is substantial testimony in the record in support of the instruction; and after a careful examination of transcript, we cannot properly say that this testimony is contrary to the overwhelming weight of the whole evidence. We are, therefore, not authorized to interfere with the verdict and judgment.
Affirmed.